NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2).
                               Appellant first claimed that he had good cause because he had
                been challenging his conviction in federal proceedings. We conclude that
                the district court did not err in denying this claim. The pursuit of federal
                habeas relief does not constitute good cause to excuse a late and successive
                petition in Nevada. See Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229,
                1230 (1989).
                              Appellant next claimed that he had good cause because he was
                not represented by counsel during the first post-conviction proceedings.
                Appellant claimed that the decision in Martinez v. Ryan, 566 U.S. 132
                S. Ct. 1309 (2012), provided good cause because the lack of assistance of
                post-conviction counsel prevented him from complying with post-
                conviction procedures. We conclude that the district court did not err in
                denying this claim. Appellant's reliance upon Martinez was misplaced as
                Martinez relates to federal procedural bars and not state procedural bars.
                Thus, the holding in Martinez would not provide good cause because it is
                inapplicable in state court. Further, as appellant never requested counsel
                in the first post-conviction proceedings, he cannot complain of the failure
                to appoint counsel in those proceedings. Finally, appellant failed to
                overcome the presumption of prejudice to the State. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                       J.




SUPREME COURT
                Parraguirre                                 Cherry
        OF
     NEVADA
                                                       2
(0) I947A
cc: Hon. Valorie J. Vega, District Judge
     Joe Kelly Armstead
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                   3